889 F.2d 291
281 U.S.App.D.C. 276
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AIR LINE PILOTS ASSOCIATION, INTERNATIONAL, Appellant,v.EASTERN AIR LINES, INC., et al.
No. 88-7272.
United States Court of Appeals, District of Columbia Circuit.
Sept. 13, 1989.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges and SPOTTSWOOD W. ROBINSON, III, Senior Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto, the response and reply, and the responses to the show cause order, it is


2
ORDERED that the order to show cause, issued March 30, 1989, be discharged.  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted, for the reasons stated in the district court's memorandum opinion filed December 19, 1988.  The merits of the parties' positions are so clear that summary action is justified.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  This court's decision in Air Line Pilots Ass'n, Internat'l v. Eastern Air Lines, Inc., 869 F.2d 1518 (D.C.Cir.1989), determines that the court is authorized to grant summary affirmance in this case, notwithstanding the automatic stay in effect as a result of Eastern's bankruptcy petition.  See 11 U.S.C. Sec. 362(a)(1) (1984).  As in Air Line Pilots Ass'n, the court is merely affirming that the dispute at issue is "minor" and thus the federal court had no role to play in the parties' dispute.  869 F.2d at 1520.  Accordingly, we find no reason to refrain from issuing this order.


4
The Clerk is directed to withhold issuance of the mandate herein for seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.